       Case 2:16-md-02724-CMR Document 1240 Filed 02/18/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                            MDL NO. 2724
 IN RE: GENERIC PHARMACEUTICALS
                                                            16-MD-2724
 PRICING ANTITRUST LITIGATION
                                                            HON. CYNTHIA M. RUFE

 THIS DOCUMENT RELATES TO:
                                                            No. 2:19-cv-00629 (CMR)
 United HealthCare Services, Inc. v. Actavis
 Holdco U.S., Inc., et al.



                    NOTICE OF WITHDRAWAL OF APPEARANCE

TO THE CLERK:

       Joseph T. Gallagher respectfully notifies the Court of his withdrawal as counsel for

Defendant Emcure Pharmaceuticals, Ltd. in the above-captioned action.



DATED: February 18, 2020

                                         /s/ Joseph T. Gallagher
                                         Joseph T. Gallagher
                                         HARRIS ST. LAURENT LLP
                                         40 Wall Street, 53rd Floor
                                         New York, NY 10005
                                         T: (212) 397-3370
                                         F: (212) 206-6206
                                         jgallagher@hs-law.com

                                         Attorneys for Defendant Emcure Pharmaceuticals,
                                         Ltd.
       Case 2:16-md-02724-CMR Document 1240 Filed 02/18/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing Notice of Appearance was served on

February 18, 2020 via the Court’s electronic filing system to all counsel of record in the above-

captioned action.



                                                    /s/ Joseph T. Gallagher
                                                    Joseph T. Gallagher




                                               2
